Richardson, C- J.,
delivered the opinion of the court.
Some doubts have been suggested by counsel, whether the order of the common pleas in this case is such judicial proceeding, that a certiorari lies to quash it ; and 2 Strange 432, The King vs. the inhabitants of Tittoxeter, was cited, in which case it was decided, that a certiorari would not lie to remove the poor’s rate itself, the remedy being by appeal or by action, whereas if the rate itself should be removed, great inconveniences and delays would follow. But we have only to advert to the reasons upon which that decision rests, to perceive at once that it can have no bearing upon the present case. Indeed, this objection has only been intimated, and not very seriously urged, and we entertain no doubt that it must be overruled.
The application in this case for a certiorari is rested entirely upon the ground, that the common pleas had no authority to make the order ; and it is objected, that, if the common pleas had no jurisdiction, the order is void, and there is no occasion for a certiorari. But we are clearly of opinion that this objection cannot prevail. The power to issue certiorari is given to this court to keep inferior courts within the bounds of their jurisdiction.(l) In the case of The Commonwealth vs. The Bluehill Turnpike Corporation,(1) he court quashed an order of the court of sessions, on the ground that the court had no authority to make the order.
It has also been contended, that the common pleas were authorized by law to make the order in question. As the application for the certiorari is founded altogether upon a supposed want of jurisdiction, if this objection to the certio-rari’s going is well founded in point of fact, it must, without question, prevail.
*238The order of the court of common pleas is founded upon Thompson's petition, and must be presumed to have been bottomed upon the facts there stated. The injury, alleged in the petition, was not, that any of his property had been overvalued, but that he had been taxed for property he did not possess. It is clear then, the court had no authority to order an abatement in his taxes. Their jurisdiction is expressly confined by the statute to cases of over-valuation of property. He is not without remedy. If he has been improperly taxed for property he does not possess, he can, without doubt, obtain redress by an action.

Ltt the certiorari go.